OFFICE OF.THE ATTORNEY GENERALOF   TEXAS
                              :        AUSTIN


  GERALD C. MANN                                 This Opinion overrules     .'
  Attorney General                               in part Opinion No.,0-2k98
          .   I
  Honorable Charles T. Banister
  Criminal District Attorney
: Corsicane,,Texas.        .
 Dear   Sir:                         Cginion Nb. O-2709
                     ..                 :   Conhnission8rs1 courts -
                                            Employment of.wolf trappers.
 Your requestfor opinion has .been~receivedand carefully Considered
 by this department. We quote from,your.request 8s~followe:
  "The Commissioners" Court'of Ravarro County has requested me to
  secure an opinion on this question:
 ""Dabs the Commissioners1 Court have'legal authority to help pay ~th8
 salary of a man devoting-his time to trapping wolves in Ravarro
 County, aSSUITIing
                  that it iS possible t0 secure assistance from the
 U. S. Department of Agriculture, Bureau of Biologidal h.rvey in the ',
 payment of the remainder of said trappersIsalary.'
 "Article 192-b, Sec. 1 and'Seo,.5; V.A.C.S., might'indical# that the
 Commissioners' Court could take such action. However, Section 5
 referred to above provides that commissioners1 courts may,make
 appropriations for the 'work COntemplat8d by this act.' Rowever, I
 not8 that in your Opinion No; O-2498 dated July 9, 1940, you rule that
 the Commissioners' Court of Terre11 County has no authority'to employ
 a wolf tmpgero   I have been unable to,find any court decisions on
 this matter.".
  Article 192b, Section 1, Vernon's,Annotated Texas Civil Statutes, reads
  as follows:
  "That the State of Texas will cooperate through the Live Stock Sanitary
  Commission of Texas with United States Department of'Agriculture,
  Bureau OF Biological Survey, in destroying coyotes, wolves, mountain
  lior.9,bobcats.and othe predatory animals, and ,throughthe Agricultural
  and Rechariical'Collegeof Texas.will cooperate with the United States
  Department of-Agriculture, Bureau of Biologlcal Survey, in destroying,
 .prairie dogs,~pocket gophers (Salamanders), jack rabbits, ground
  qquirrels and.other rodent pests in the interest of the protection OF
 ,1iV8 stock, crops and ranges."
  Article 192b,'Section 4, Vernon's Annotated Texas Civil    Statutes, reads
  as Follows:
  "The Chairman of the Live Stock Salitary Commission of Texas is hereby
  authorized and directed to execute ,acooperative agreement with the
‘-                         ‘.
                                                .,   ~,.
                                ‘.:. ,         /‘,    .,‘.

Secretary of Agriculture of the United S,tatesof America or the Bureau
OF Biological Survey of the United statcs,of America for carrying out
such cooperative work in predatory animal control in such manner and
under such regu,lationsas may be stated in said agre.ement. The president
of the Agricultural and Mechanical College ~of Texas is hereby authorized
and directed to execute a cbOp8ratiVe agre8rfIen.t with the Secretary of
Agriculture or the Bureau of Biological Survey for carrying out such
cOOperatiV8 work in rodent control in such manner and under such regu-
lations as may be stated in said agreement."
%rticle 192b, Section 5, Vernon's Annotated Texas Civil Statutes, reads
as Follows:
"That the Commission8rs Court of any county within the State or the
governing body of any inc,orporatedcity or town within the State is.
empowered and authovized at its discr8tiOn to appropriate funds For
the prosacution of the predatory animal and rodent control work contem-
plated by this Act and in cooperation with State and Federal authorities
to employ labor and to purchase and provide supplies required For the
effective.prosecution Of this work."
Article 1$2b, SeCtiOn 6,   yernonts Annotated Texas Civil Statutes, reads
as follows:
"All furs, skins and specimens taken by hunters ortrappers paid From
State funds shall be sold under rules prescribed by the Live Stock
Sanitary Commission of Texas and the proceeds of such S218S shall beg
paid idto the State Treasury to be credited and added to said predatory
animal fund, All furs, skins,,and specimens taken by hunters'or trappers
paid From county funds shall be sold as prescribed by the Commissioners'
Court of the county, and the proceeds ,Tfsuch sale shall be paid into 1
the County Treasury to b8 credited and.added to such predatory animal
Fund, provided that any~specimen to taken may be presented free of
charge to the Agricultural a'ndM8chaniOal college, or any other State
institution or to the United States National Museum For'scientific
purposes."
In view of the fore'goingstatutes it is the opinion of this department
that your question should be answered in the affirmative. Our Opinion
No.,O-2498 is hereby exppessly overruled in so far as it conflicts
with the holding herein:
                   ..',
                                          Very truly yours
                                      ATTORNEY GEN'ARALOR TEXAS
                                         s/ Wm. J. Fanning'

                                         BY
                                                             Wm. J. Fanning
                                                                  Assistant

.A??RGVEB SEPTEMBER 9, 1940
 s/ Gerald C. Mann
 ATTORLEY GERERAL OF TEXAS

Approved G~iniOn COniiitt88
By BX3, Chairman